FILED
                                                        SEPTEMBER 7, 2021
                                                     In the Office of the Clerk of Court
                                                    WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

SHONTO PETE and MONIE TULEE as               )        No. 37845-4-III
individuals and on behalf of all others      )
similarly situated,                          )
                                             )
                 Appellants,                 )
                                             )
   v.                                        )
                                             )
CITY OF AIRWAY HEIGHTS,                      )
WASHINGTON; and CITY OF                      )        UNPUBLISHED OPINION
CHENEY, WASHINGTON,                          )
                                             )
                 Respondents,                )
                                             )
TERRI COOPER and JOHN DOE                    )
COOPER, and the marital community            )
thereof,                                     )
                                             )
                 Defendants.                 )

        PENNELL, C.J. — Shonto Pete and Monie Tulee appeal summary judgment

dismissal of their claims against the cities of Airway Heights and Cheney. We affirm.
No. 37845-4-III
Pete v. City of Airway Heights


                                            FACTS

       In 2019, Commissioner Terri Cooper of the Airway Heights Municipal Court

adjudicated cases against Shonto Pete and Monie Tulee. Commissioner Cooper does not

have a law degree and has never been admitted to practice law. In 2002, Commissioner

Cooper passed the municipal court nonlawyer judicial officer qualification examination,

rendering her eligible to be appointed as a nonlawyer judicial officer under former GR 8

(1998). 1 In January 2003 she completed the Washington State Judicial College and was

sworn in as a district court judicial officer.

       Commissioner Cooper was initially appointed as a court administrator and

commissioner of the Medical Lake Municipal Court. In 2004, Commissioner Cooper

left the Medical Lake Municipal Court and was appointed as a court administrator and

commissioner for the Cheney Municipal Court. In 2018 Commissioner Cooper was

appointed as a commissioner on the Airway Heights Municipal Court through an

interlocal agreement. At the time of the 2018 appointment, the city of Airway Heights

had an estimated population of 9,085 people, and the city of Cheney had an estimated



       1
       Former GR 8 permitted those who were not admitted to practice law in
Washington to serve as “judicial officers” after passing a qualifying examination.
Former GR 8.2. “Judicial officers” included district and municipal court judges, court
commissioners, and court administrators. Former GR 8.1(a)(2).

                                                 2
No. 37845-4-III
Pete v. City of Airway Heights


population of 12,200 people.

       In 2019, Mr. Pete filed a class action lawsuit in Spokane County Superior Court

against Commissioner Cooper and her marital community, and the cities of Airway

Heights and Cheney. Ms. Tulle later joined in the suit as a plaintiff. The complaint

alleged various constitutional violations, all based on the allegation that Ms. Cooper was

not qualified to serve as a court commissioner. Prior to the proceedings resulting in this

appeal, the claims against Commissioner Cooper and her marital community were

dismissed. Airway Heights and Cheney then successfully moved for summary judgment

and the remaining claims of Mr. Pete and Ms. Tulle were dismissed.

       Mr. Pete and Ms. Tulle now appeal the judgment against them.

                                        ANALYSIS

       Mr. Pete and Ms. Tulle claim the summary judgment order must be reversed

because Commissioner Cooper fails to meet the statutory criteria for a municipal court

commissioner. The statutes governing this issue are RCW 3.50.075 and RCW 3.34.060.

Resolving the arguments raised by Mr. Pete and Ms. Tulee 2 requires statutory


       2
        We question whether the complaint about Commissioner Cooper’s qualifications
would have been more appropriately brought as a quo warranto action under chapter 7.56
RCW. See Green Mountain Sch. Dist. No. 103 v. Durkee, 56 Wn.2d 154, 158-59, 351
P.2d 525 (1960); State v. Franks, 7 Wn. App. 594, 596, 501 P.2d 622 (1972).
Nevertheless, because this issue has not been raised by the parties it is not addressed.

                                             3
No. 37845-4-III
Pete v. City of Airway Heights


interpretation, a task we conduct de novo. Dep’t of Ecology v. Campbell & Gwinn, LLC,

146 Wn.2d 1, 9, 43 P.3d 4 (2002). The goal of statutory interpretation is to discern the

legislature’s intent. The best source for discerning intent is statutory language. If the text

of a statute makes clear the legislature’s intent, our interpretive task goes no further.

We must give effect to the statute’s plain meaning. See Estate of Haselwood v. Bremerton

Ice Arena, Inc., 166 Wn.2d 489, 498, 210 P.3d 308 (2009).

       RCW 3.50.075 defines the powers, qualifications required, and appointment

procedure of municipal court commissioners. We emphasize the portion of the statute

pertinent to the claims on appeal:

              (1) One or more court commissioners may be appointed by a judge
       of the municipal court.
              (2) Each commissioner holds office at the pleasure of the appointing
       judge.
              (3) Except as provided in subsection (4) of this section, a
       commissioner has such power, authority, and jurisdiction in criminal and
       civil matters as the appointing judges possess, and must be a lawyer who is
       admitted to practice law in the state of Washington or a nonlawyer who has
       passed, by January 1, 2003, the qualifying examination for lay judges for
       courts of limited jurisdiction under RCW 3.34.060.
              (4) On or after July 1, 2010, when serving as a commissioner, the
       commissioner does not have authority to preside over trials in criminal
       matters, or jury trials in civil matters unless agreed to on the record by all
       parties.
              (5) A commissioner need not be a resident of the city or of the
       county in which the municipal court is created. When a court commissioner
       has not been appointed and the municipal court is presided over by a part-


                                               4
No. 37845-4-III
Pete v. City of Airway Heights


       time appointed judge, the judge need not be a resident of the city or of the
       county in which the municipal court is created.

RCW 3.50.075 (emphasis added).

       RCW 3.34.060, which is referenced in RCW 3.50.075(3), lists the eligibility and

qualifications required of district court judges:

               To be eligible to file a declaration of candidacy for and to serve as a
       district court judge, a person must:
               (1) Be a registered voter of the district court district and electoral
       district, if any; and
               (2) Be either:
               (a) A lawyer admitted to practice law in the state of Washington; or
               (b) In those districts having a population of less than five thousand
       persons, a person who has taken and passed by January 1, 2003, the
       qualifying examination for a lay candidate for judicial officer as provided
       by rule of the supreme court.

       The plain meaning of RCW 3.50.075(3) is clear and unambiguous. Nonlawyers

may only serve as a municipal court commissioner if they have passed, by January 1,

2003, the qualifying examination for lay judges of courts of limited jurisdiction. No

mention of a population limitation for nonlawyer municipal court commissioners is made

in RCW 3.50.075. The reference in RCW 3.50.075(3) to RCW 3.34.060 only serves to

indicate that the “qualifying examination for lay judges for courts of limited jurisdiction”

required of nonlawyer municipal court commissioners is the same examination as the

“qualifying examination for a lay candidate for judicial officer” required of nonlawyer


                                              5
No. 37845-4-III
Pete v. City of Airway Heights


district court judges. Contrary to the arguments made on appeal, RCW 3.34.060 does not

graft a population requirement into RCW 3.50.075.

       Mr. Pete and Ms. Tulle argue that the qualifications of municipal court

commissioners should be commensurate with those of other similar judicial officers.

When it comes to district court judges, municipal court judges, and municipal pro tem

judges, the governing statutes limit the eligibility of nonlawyers to districts with 5,000

or less people. RCW 3.34.060 RCW 3.50.040; RCW 3.50.090. 3 Mr. Pete and Ms. Tulle

claim municipal court commissioners should be subject to the same population size

restriction. The problem with this argument is it runs counter to the statutory text. We

will not override a statue’s plan meaning based on policy preferences.

       The meaning of the statutes at issue in this case are plain. We therefore look no

further to resolve the parties’ dispute. Under the plain terms of the governing statutes,

Terri Cooper’s status as a nonlawyer does not disqualify her from serving as a municipal

court commissioner, regardless of the size of her district.

                                      CONCLUSION

       The summary judgment order of dismissal is affirmed.



       3
       There is no population limitation imposed on nonlawyer district court
commissioners. RCW 3.42.010.

                                              6
No. 37845-4-111
Pete v. City ofAirway Heights


       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                            ? . ,.(,.
                                          Pennell, C.J.
                                                              I   C.T.
WE CONCUR:




Staab, J.




                                             7